Citation Nr: 1719980	
Decision Date: 06/06/17    Archive Date: 06/21/17

DOCKET NO.  11-32 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to reopen the claim for service connection for a right knee disability.

3.  Whether new and material evidence has been submitted to reopen the claim for service connection for a right hand (finger) disability.

4.  Entitlement to service connection for a right knee disability.

5.  Entitlement to service connection for a right hand(finger) disability.

6.  Entitlement to service connection for a heart disability to include as secondary to service-connected PTSD.



REPRESENTATION

Veteran represented by:	Jeany Mark, Attorney at Law


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from August 1992 to August 1996 and from January 2003 to July 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In his December 2011 substantive appeal for his claims, the Veteran requested the opportunity to testify at a hearing held before a Veterans Law Judge.  However, in a March 2017 correspondence, the Veteran's representative contacted VA and indicated that the Veteran no longer wished to have a hearing for his appeals.  Thus, the hearing request is considered to be withdrawn.

Additionally, in a March 2017 letter, the Veteran's attorney provided waiver of initial Agency of Jurisdiction (AOJ) review of evidence received by VA after the October 2011 statement of the case.  See 38 C.F.R. § 19.37 (2016).

The issues of entitlement to service connection for a right knee disability, entitlement to service connection for a right hand disability and entitlement to service connection for a heart disability to include as secondary to service-connected PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran's service-connected PTSD has resulted in occupational and social impairment with reduced reliability and productivity, but has not resulted in occupational and social impairment with deficiencies in most areas

2.  In a June 2004 rating decision, the RO confirmed and continued the denial of service connection for a right knee disability.  The Veteran did not timely perfect an appeal of this determination, and no new and material evidence was received within one year of notice of this decision.

3.  Evidence received since the June 2004 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for a right knee disability.

4.  In a June 2004 rating decision, the RO confirmed and continued the denial of service connection for a right hand disability.  The Veteran did not timely perfect an appeal of this determination, and no new and material evidence was received within one year of notice of this decision.

5.  Evidence received since the June 2004 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for a right hand disability.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 50 percent for service-connected PTSD are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 9411 (2016).

2.  The June 2004 rating decision confirming and continuing the denials of service connection for a right knee and a right hand disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2003).

3.  New and material evidence has been received since the June 2004 denial, and the claim of entitlement to service connection for a right knee disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

4.  New and material evidence has been received since the June 2004 denial, and the claim of entitlement to service connection for a right hand disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Given the favorable disposition to reopen the claims for entitlement to service connection for right knee and right hand (finger) disabilities, the Board finds that all notification and development actions needed to fairly adjudicate these claims have been accomplished.

The RO provided notice to the Veteran in a July 2009 letter.  

The record reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of service, private, and VA treatment records.  The record also contains the reports of February 2010 and February 2016 VA examinations.  The February 2010 and February 2016 VA examination reports reflect that the VA examiners reviewed the Veteran's past medical history, recorded his current complaints, and conducted appropriate evaluations of the Veteran.  As such, the Board finds that the February 2010 and February 2016 VA examination reports are sufficient upon which to base a decision with regard to this claim.  See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and the Veteran's representative on his behalf.  Accordingly, the Board finds that no additional RO action to further develop the record on the claims is warranted.

Laws and Regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016). 

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2016).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2008).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2016).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).  

Where there is a question as to which of two evaluations shall be assigned, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.   Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2016).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2016).

In this case, the RO granted service connection for PTSD and assigned an initial 10 percent disability evaluation, effective April 14, 2009 under Diagnostic Code 9411.  

The Board notes that psychiatric disabilities other than eating disorders are rated pursuant to the criteria for General Rating Formula.  See 38 C.F.R. § 4.130. 

Under the general rating formula for mental disorders, a 10 percent evaluation is warranted if there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication. 

A rating of 30 percent is assigned when the Veteran exhibits occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affected the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The evidence considered in determining the level of impairment for psychiatric disorders under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the rating code.  Disability ratings are assigned according to the manifestation of particular symptoms, but the use of the term "such as" in the General Rating Formula demonstrates that the symptoms after the phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Accordingly, the evidence considered in determining the level of impairment from psychiatric disorder under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in Diagnostic Code 9434.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2016).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  According to the DSM-IV, GAF scores ranging between 61 to 70 reflect some mild symptoms [e.g., depressed mood and mild insomnia] or some difficulty in social, occupational, or school functioning [e.g., occasional truancy, or theft within the household], but generally functioning pretty well, and has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect more moderate symptoms [e.g., flat affect and circumstantial speech, occasional panic attacks] or moderate difficulty in social, occupational, or school functioning [e.g., few friends, conflicts with peers or co- workers].  Scores ranging from 41 to 50 reflect serious symptoms [e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting] or any serious impairment in social, occupational or school functioning [e.g., no friends, unable to keep a job].  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication [e.g., speech is at times illogical, obscure, or irrelevant] or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood [e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school]. 

VA has changed its regulations, and now requires use of DSM-5 effective August 4, 2014.  Among the changes, DSM-5 eliminates the use of the GAF score in evaluation of psychiatric disorders.  The change was made applicable to cases certified to the Board on or after August 4, 2014; and is not applicable to cases certified to the Board prior to that date.  79 Fed. Reg. 45093 (Aug. 4, 2014). 

As the Veteran's case was certified to the Board in February 2017 which is after August 4, 2014, DSM-5 applies, and GAF scores are no longer used in evaluation of psychiatric disorder.  Id.  However, the examiner's discussion of symptoms associated with any assigned score would still be useful in evaluation of psychiatric disabilities.

Factual Background and Analysis

A September 2008 VA treatment note assessed the Veteran with a GAF score of 41.  The treatment note reported that the Veteran was married with children and had an emotional support system.  He was a full time student.  The Veteran noted that for recreation, he went to festivals, played sports and rode his motorcycle.  His appearance was neat and his dress was appropriate.  His speech, eye contact, psychomotor activity and behavior were all within normal limits.  His mood was anxious.  His thought content, perception and thought quality were appropriate.  

A December 2008 VA treatment noted that the Veteran reported that everything was going well with his therapy and medications.  He was able to tolerate work and family easier.  He was much less anxious and depressed and he slept better at night without nightmares.  He was still working on issues of trust but had been very satisfied since starting his medications 3 weeks ago.  The treating physician noted that the Veteran seemed brighter and more relaxed.  He was awake, alert and oriented to person, place time and situation.  His attitude was cooperative and unguarded.  He had fair eye contact and appropriate social behaviors.  There was no restlessness, psychomotor agitation or retardation.  His speech was normal and his mood was good.  He had a less restricted range of affect.  His thought process was linear, logical, organized and goal-directed.  His thought content had no delusions or suicidal or homicidal ideations.  He had no auditory, visual or tactile hallucinations.  He had an intact memory, attention, executive function and information integration.  He had above average intelligence and average fund of knowledge.  His insight and judgment were fair.  The diagnosis was PTSD and major depressive disorder.  A GAF score of 45 was assigned.

A January 2009 VA treatment note assigned a GAF score of 75 with a diagnosis of PTSD in remission.

Another January 2009 VA treatment note assigned a GAF score of 65.

The Veteran underwent a VA examination in February 2010.  The Veteran denied any major inpatient psychiatric hospitalizations or any major medical hospitalizations.  The Veteran reported taking medications to help with his sleep and he also reported that they made him less irritable.  The examiner noted that the Veteran was in individual therapy and a PTSD post assessment in January 2009 recorded a GAF score of 75 and assessed the Veteran with PTSD in remission.  The Veteran denied any suicide attempts but indicated that sometimes he had suicidal ideation but never had a plan to carry this out.  The Veteran reported that he was not having nightmares anymore as he only had them once a month.  He also reported that his interest in things was getting better.  The examiner noted that the Veteran's highest recorded GAF score was 75 and his lowest GAF score was 41 in September 2008.  He had been married to his wife for 13 years and they had 1 daughter and two sons.  He was currently a baseball coach as a volunteer job with his children in his community.  He was currently working a full-time job and was taking classes online to get a bachelor's degree.  He worked at a Children's Hospital in information technology.  He did report that he was not happy and irritable sometimes but he tried to socialize with other coworkers.  The Veteran used to have nightmares 4 to 5 times a week and used to feel like he was reexperiencing them.  Presently, he denied homicidal or suicidal ideation and he had improved secondary to his treatment providers.  On examination, he denied any auditory or visual hallucinations and also denied delusions.  His sleep was improved.  He was cooperative and had no psychomotor agitation.  He was approachable and pleasant.  His emotions came out when he began talking about his stressors.  His mood was described as "feeling better".  His affect was described as being calm but he did become tearful when he talked about his previous war experience.  Presently, he had no suicidal or homicidal ideation.  He was goal directed and his judgment and insight were good.  The Axis I diagnosis was PTSD and the Veteran was assigned a GAF score of 70 which the examiner indicated meant that the Veteran continued to exhibit mild symptoms like nightmares once every month and getting recurrent flashbacks.  He reported that he was getting better.  A GAF score of 70 meant that he had mild symptoms with some difficulty with his social and occupational functioning, but generally was functioning pretty well and he had some meaningful interpersonal relationships with his wife and his children.  The examiner noted that the Veteran was doing well currently with his PTSD.  The Veteran reported that his PTSD symptoms were a lot better.  He had flashbacks and nightmares only once a month rather than 3 to 4 times a week.  He was able to hold a full-time job as an information technician at Cincinnati Children's Hospital and he was also able to go 4 times in the evening to an online university.  He was not suicidal or homicidal.  He was taking psychotropic medications and was seeing a psychiatrist currently.  The Veteran was able to manage his own finances and the examiner indicated that the Veteran continued to do well with social and occupational adjustment with the help of psychotherapy sessions and medication treatment through the VA.

In a June 2010 correspondence, a VA psychiatrist noted that the Veteran initially received VA treatment for his PTSD in November 2008 and had finished his therapy in January 2009 as his post-test results showed a reduction in symptoms so that his PTSD was determined to be in remission.  However, in May 2009 he requested additional therapy as he had noted growing frustration and irritability.  The Veteran endorsed trouble getting along with others at work and outside of work.  He noted that outside of his family, he would not get close to others and that he had continued anxiety and depression.  He had chronic sleep disturbance for which he had been prescribed medication.  

The Veteran underwent a VA examination in February 2016.  The examiner diagnosed the Veteran with PTSD and major depressive disorder in remission.  It was not possible to differentiate what symptoms were attributable to each diagnosis.  However, presently, it appeared that the major depressive disorder was in remission and the only active symptoms were those of PTSD.  The examiner summarized the Veteran's level of occupational and social impairment as occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.  He remained married and continued to work at Children's Hospital with some problems such as poor concentration and poor handling of stress.  He was currently on Sertraline, Zolpidem and Wellbutrin.  The Veteran had symptoms of depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, mild memory loss, disturbances of mood and motivation, difficulty in establishing and maintaining work and social relationships, difficulty in adapting to stressful circumstances and an inability to establish and maintain effective relationships.  The examiner noted that the Veteran did not have any problem in sharing and volunteering information.  The Veteran was very pleasant and kept good eye contact but affective expression was mostly depressed.  The Veteran expressed himself in a fluent and coherent manner.  The Veteran was capable of managing his financial affairs.

After reviewing evidence of record as a whole, the Board finds that the Veteran's PTSD more closely approximates the criteria for a 50 percent rating.  The Board recognizes that some of the medical evidence points to a less severe disability picture.  The Board has also considered the most recent examiner's conclusion that level of occupational and social impairment is one of occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.

However, VA treatment records and examination reports show that the Veteran's variously reported symptoms include depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, mild memory loss, disturbances of mood and motivation, difficulty in establishing and maintaining work and social relationships, difficulty in adapting to stressful circumstances and an inability to establish and maintain effective relationships.  While the Board is aware that the symptoms set forth in the rating criteria are merely examples, and are not determinative as to whether a certain degree of social and occupational impairment is met, they are still evidence to be taken into consideration.  Taken together, the Board finds that the treatment records and VA examinations show that the Veteran's overall disability picture more closely approximates that of occupational and social impairment with reduced reliability and productivity.

The Board also concludes that the preponderance of the evidence is against finding that a 70 percent rating or higher is warranted.  Notably, on VA examination in February 2016, the Veteran reported involvement in baseball coaching activities with his children in his community with no report of anxiety or panic attacks.  These social activities, coupled with the absence of any report of interference with occupational or social functioning due to anxiety or "panic attacks" suggests that the symptoms are not so severe, or frequent or long in duration as to cause the occupational and social impairment with deficiencies in most areas.

There is also no indication that the Veteran has missed work due to his reported symptoms.  The Board observes that the Veteran has not lacked the motivation or the energy to pursue an online bachelor's degree, maintain long-term and steady employment, or engage in social activities with family, and close contacts.

Moreover, neither the VA treatment records nor VA examination reports during this appeal show short-term or long-term memory deficits.

The Board notes that the Veteran's representative in a March 2017 correspondence contends that the Veteran should be entitled to a separate rating for somatic symptom disorder under Diagnostic Code 9421.  However, The Board finds that a separate, compensable rating for sleep impairment would constitute prohibited pyramiding as the record documents that the Veteran's sleep impairment was considered when determining the proper rating for the service-connected PTSD.  Consideration of a separate rating on the basis of insomnia or other sleep disturbance alone would doubly compensate the Veteran for the same symptoms already considered under his evaluation for service-connected PTSD and violate the rule against pyramiding, even if a separate diagnosis of insomnia is demonstrated.  See 38 C.F.R. § 4.414.

The Board notes that a September 2008 VA treatment note assessed the Veteran with a GAF score of 41 while a December 2008 VA treatment note assessed the Veteran with a GAF score of 45.  While these reported GAF scores are indicative of more serious symptoms, the Board notes that both the September 2008 and December 2008 VA treatment reports demonstrated mild symptoms.  Notably, it was noted on the September 2008 treatment report that the Veteran had an emotional support system and that for recreation he went to festivals, played sports and rode his motorcycle.  His speech, eye contact, psychomotor activity and behavior were all within normal limits.  His thought content, perception and thought quality were appropriate.  Similarly, the December 2008 VA treatment report noted that the Veteran reported that everything was going well with his therapy and medications as he was able to tolerate work and family easier, was much less anxious and depressed and he slept better at night without nightmares.  The examination noted that the Veteran's thought process was linear, logical, organized and goal-directed and he had an intact memory, attention, executive function and information integration.  Thus, the Board finds these GAF scores to be less probative than the specific clinical findings noted at the time, which present a much less severe disability picture.

As a result, the Veteran's overall symptoms more nearly approximate the level of impairment contemplated in an initial 50 percent disability rating.  The Board again notes that GAF scores are only one indication of the severity of a given service-connected mental disorder.  38 C.F.R. § 4.130, Diagnostic Code 9411; see also Carpenter, supra.  

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of an initial rating greater than 50 percent for PTSD.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).

II.  Claims to Reopen

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a claimant.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).  See also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Veteran sought to reopen his claims for service connection for a right knee and a right hand disability in April 2009.  

In this regard, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).  In the case of Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.  

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

A. Right Knee

In a November 2002 rating decision, the RO, in part, denied service connection for a right knee disability on the basis that there was no evidence that the Veteran's right knee disability was either incurred in or aggravated by his service.  The rating decision noted that the Veteran had a right knee disability that preexisted service and there was no evidence that this condition permanently worsened as a result of service.

An unappealed June 2004 rating decision confirmed and continued the denial of service connection for a right knee disability.

In April 2009, the Veteran filed a claim to reopen his claim for service connection for a right knee disability.

In June 2009 and February 2010 rating decisions, the RO, in part, confirmed and continued the denial of service connection for a right knee disability.  Neither of these decisions are final.

As noted above, the April 2011 rating decision confirmed and continued the denial of service connection for a right knee disability on the basis that there was no evidence that the Veteran's right knee disability was either incurred in or aggravated by his service.  The Veteran did not file a notice of disagreement with the June 2004 rating decision within a year following notification of the denial.  Further, new and material evidence was not received within one year of the decision.  Thus, it became final.  38 U.S.C.A § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003).

Evidence received since the June 2004 rating decision includes a May 2016 correspondence from a private physician who opined that the Veteran's right knee disability was secondary to a combination of his in-service knee injury in 1993 and multiple knee arthroscopies.

The prior denial of service connection for a right knee disability was based on there being no evidence that the Veteran's right knee disability was either incurred in or aggravated by his service as the Veteran had a right knee disability that preexisted service and there was no evidence that this condition permanently worsened as a result of service.  The May 2016 correspondence from the private physician noted that the Veteran's right knee disability was secondary to his service.

This evidence is new and material evidence because it was not of record at the time of the final June 2004 rating decision, and provides evidence that the Veteran's right knee disability was either incurred in or aggravated by his service.  Hence, this evidence raises a reasonable possibility of substantiating the Veteran's claim for service connection.  As noted above, for purposes of determining whether the claim should be reopened, the evidence is presumed to be credible.

Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim of entitlement to service connection for a right knee disability.

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for a right knee disability have been met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 


B.  Right Hand

In a November 2002 rating decision, the RO, in part, denied service connection for a right hand disability on the basis that there was no evidence of a current disability.

A June 2004 rating decision confirmed and continued the denial of service connection for a right hand disability.

In April 2009, the Veteran filed a claim to reopen his claim for service connection for a right hand disability.

In June 2009 and February 2010 rating decisions, the RO, in part, confirmed and continued the denial of service connection for a right hand disability.  These decisions are not final.

As noted above, the June 2004 rating decision confirmed and continued the denial of service connection for a right hand disability on the basis that there was no evidence of a current disability.  The Veteran did not file a notice of disagreement with the June 2004 rating decision within a year following notification of the denial.  Further, new and material evidence was not received within one year of the decision.  Thus, it became final.  38 U.S.C.A § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003).

Evidence received since the June 2004 rating decision includes a May 2016 correspondence from a private physician which indicated that the Veteran had continued residuals from an in-service comminuted fracture to the base of his 5th proximal phalanx.

The prior denial of service connection for a right hand disability was based on the fact that the evidence did not show a confirmed diagnosis of a right hand disability.  The May 2016 correspondence from a private physician indicated that the Veteran had a diagnosis of residuals of a right hand injury.  

This evidence is new and material evidence because it was not of record at the time of the final June 2004 rating decision, and provides evidence of a diagnosis of a right hand disability.  Hence, this evidence raises a reasonable possibility of substantiating the Veteran's claim for service connection.  As noted above, for purposes of determining whether the claim should be reopened, the evidence is presumed to be credible.

Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim of entitlement to service connection for a right hand disability.

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for a right hand disability have been met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 


ORDER

Entitlement to an initial rating in excess of 50 percent for PTSD is granted, subject to the law and regulations governing the payment of monetary benefits.

New and material evidence has been received to reopen the claim of entitlement to service connection for a right knee disability is reopened.

New and material evidence has been received to reopen the claim of entitlement to service connection for a right hand disability is reopened.


REMAND

The Board finds that more development is necessary prior to final adjudication of the claims remaining on appeal. 

The Board notes that VA is obligated to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2014).  

The threshold for finding a link between current disability and disease or injury in service is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Regarding the Veteran's claim to service connection for a right knee disability, the Board notes again that in a May 2016 correspondence, a private physician opined that the Veteran's right knee disability was secondary to a combination of his in-service knee injury in 1993 and multiple knee arthroscopies.

However, the Board also notes that on his November 2001 Report of Medical History, it was noted that the Veteran had undergone arthroscopic knee surgery at the age of 14.  A November 2002 service treatment record also noted that the Veteran had torn his meniscus in his right knee and had undergone arthroscopic surgery in 1989 and 1993.

Notably, a pre-existing injury or disease will be considered to have been aggravated by active military, naval or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

The record demonstrates that the Veteran's right knee disability might have preexisted his first period of service as the Veteran reported that he had undergone arthroscopic knee surgery at age 14.  The record also demonstrates that the Veteran's right knee disability preexisted his second period of service as he underwent arthroscopic surgery in 1989 and 1993.  

As a result, the Board finds that further development is warranted so an examiner can provide an opinion as to whether any right knee disability that preexisted his service was not aggravated beyond its natural progression during service.  See 38 U.S.C.A. § 1153 (West 2002) (providing that a pre-existing disease or injury will be considered to have been aggravated by active service where there is an increase in disability during service absent a finding that the increase was due to the natural progress of the disease).  

Regarding the Veteran's right hand (finger) disability, the Board notes that service treatment records reflect that the Veteran fractured the base of his right 5th finger.  As noted above, in a May 2016 correspondence, a private physician opined that the Veteran had continued residuals from an in-service comminuted fracture to the base of his 5th proximal phalanx.

An examination or opinion is necessary to make a decision on a claim if the evidence of record contains competent evidence that the claimant has a current disability, and indicates that the disability or symptoms may be associated with the claimant's active military history, but does not contain sufficient medical evidence to make a decision on the claim.  See 38 U.S.C.A. § 5103A (d) (2); 38 C.F.R. 
§ 3.159(c) (4).

Accordingly, the Board finds that he should be scheduled for a VA examination and opinion to determine whether the Veteran has a current right hand (finger) disability that is related to service.

Regarding the Veteran's claimed heart disability, the Board notes that 38 C.F.R. § 3.310(a) permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995).

In a January 2015 correspondence, a private cardiologist noted that the Veteran continued to experience occasional palpitations.  The cardiologist also noted that PTSD was a new emerging risk factor for cardiovascular disorders.  The private cardiologist opined that it was at least likely as not that the Veteran's current cardiac condition had been aggravated by his service-connected PTSD.

The Board notes that an examination or opinion is necessary to make a decision on a claim if the evidence of record contains competent evidence that the claimant has a current disability, and indicates that the disability or symptoms may be associated with the claimant's active military history, but does not contain sufficient medical evidence to make a decision on the claim.  See 38 U.S.C.A. § 5103A (d) (2); 38 C.F.R. § 3.159(c) (4); see Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (where there is competent evidence of a current disability and evidence indicating an association between the disability and active service, there must be competent evidence addressing whether a nexus exists).  

Accordingly, the Board finds that the Veteran should be scheduled for a VA examination and opinion to determine whether the Veteran has a current heart disability that is related to his active duty service to include as being caused or aggravated by his service-connected PTSD.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (4).  

Under these circumstances, the Board finds that specific VA examinations based on consideration of the Veteran's documented medical history and assertions, and supported by fully stated rationale are needed to resolve the claims of entitlement to service connection for a right knee disability, a right hand (finger) disability and a heart disability to include as secondary to service-connected PTSD.  See 38 U.S.C.A. § 5103A (d) (2); 38 C.F.R. § 3.159(c) (4) (i).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

2.  After the development in #1 has been completed, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any currently present right knee disability.  

Based on a review of the record and an examination of the Veteran, the examiner should provide opinions with respect to the following:

(i) Is it at least as likely as not (50 percent or greater probability) that the Veteran currently has a right knee disability that is etiologically related to his active service?

(ii) Is it clear and unmistakable (undebatable) that a right knee disability preexisted the Veteran's enlistment into service for both service periods?  

(iii) If so, is it clear and unmistakable (undebatable) that any preexisting right knee was not permanently aggravated beyond its natural progress during the Veteran's active service.

In making these determinations, the examiner should specifically address the May 2016 correspondence from a private physician which indicated the Veteran's right knee disability was secondary to a combination of his in-service knee injury in 1993 and multiple knee arthroscopies.

Adequate reasons and bases for any opinion must be provided.  All studies deemed appropriate in the medical opinion of the examiner should be performed, and all the findings should be set forth in detail.  The claims file should be made available to the examiner, who should review the entire claims folder in conjunction with this examination.  

3.  After the development in #1 has been completed, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any currently present right hand (right finger) disability.  

Based on a review of the record and an examination of the Veteran, the examiner should provide an opinion regarding whether the Veteran has a current right hand (right finger) disability and if so, whether it is etiologically related to, or began during, his military service.  In making this determination, the examiner should specifically address the May 2016 correspondence from a private physician which indicated that the Veteran had continued residuals from an in-service comminuted fracture to the base of his 5th proximal phalanx.

Adequate reasons and bases for any opinion must be provided.  All studies deemed appropriate in the medical opinion of the examiner should be performed, and all the findings should be set forth in detail.  The claims file should be made available to the examiner, who should review the entire claims folder in conjunction with this examination.  

4.  After the development in #1 has been completed, schedule the Veteran for a VA examination to determine the etiology of the claimed heart disability.  

Based on a review of the record and an examination of the Veteran, the examiner should provide an opinion regarding whether the Veteran has a current heart disability and if so, whether:

(i) Is it at least as likely as not (50 percent or greater probability) that any such heart disability is related to any incident of the Veteran's active duty service.  

(ii) The examiner should also provide an opinion as to whether if it is at least as likely as not (at least a 50 percent probability) that any such heart disability is (a) caused by or  (b) aggravated by his service-connected PTSD.

If the examiner finds that the Veteran's heart disability has been permanently aggravated/worsened by his service-connected PTSD, to the extent feasible, the degree of worsening should be identified.  

In making these determinations, the examiner should specifically address the January 2015 correspondence from a private physician which indicated that the Veteran's heart palpitations are caused or aggravated by his PTSD.

Adequate reasons and bases for any opinion must be provided.  All studies deemed appropriate in the medical opinion of the examiner should be performed, and all the findings should be set forth in detail.  The claims file should be made available to the examiner, who should review the entire claims folder in conjunction with this examination.  

5.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


